IN THE UNITED STATES COURT OF APPEALS
                                           United States Court of Appeals
                    FOR THE FIFTH CIRCUIT           Fifth Circuit
                                                                                F I L E D
                                                                              September 18, 2007
                                     No. 07-30465
                                   Summary Calendar                         Charles R. Fulbruge III
                                                                                    Clerk




ELIZABETH ORPHEY,

                                                  Plaintiff-Appellant,
v.

JEFFERSON PARISH HOSPITAL DISTRICT NO. 1,
Doing Business as West Jefferson Medical Center,

                                                  Defendant-Appellee.




                   Appeal from the United States District Court
                      for the Eastern District of Louisiana
                               No. 2:06-CV-11257




Before REAVLEY, SMITH, and BARKSDALE, Circuit Judges..
PER CURIAM:*


       Elizabeth Orphey appeals the dismissal of her employment discrimination


       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                                 No. 07-30465

suit as time-barred. She acknowledges that she had 90 days from September 22,
2006, in which to sue; she sued on December 22, 2006, which was the 91st day.
Her only justification for avoiding the 90-day bar is that Thanksgiving Day,
which occurred during the 90-day period, should not be counted.
      There is no legal support for Orphey’s position. The 90-day provision is
strictly construed, and Orphey does not contend otherwise. See Taylor v. Books
A Million, Inc., 296 F.3d 376, 379 (5th Cir. 2002) (suit filed three days late);
Ringgold v. Nat’l Maint. Corp., 796 F.2d 769, 770 (5th Cir. 1986) (per curiam)
(two days late); Espinoza v. Mo. Pac. R.R., 754 F.2d 1247, 1251 (5th Cir. 1985)
(same). There is no provision for excluding holidays that fall within the period
of days to be counted.
      The judgment of dismissal is AFFIRMED.




                                       2